DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the polymer binder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki Hideaki (JP 2015-085613 A) (hereinafter Hideaki).
Regarding claim 1, Hideaki discloses a multilayer composite having a multilayer structure and comprising at least one core layer and at least one skin layer, wherein the multilayer composite satisfies all the following (A) to (D): 
(A) the core layer (4) is a composite comprising discontinuous reinforcing fibers and a thermoplastic resin (A) (corresponding to first thermoplastic resin), in which the discontinuous 
(B) the skin layer (3) is composite comprising continuous reinforcing fibers and a thermoplastic resin (B) (corresponding to second thermoplastic resin), in which the continuous reinforcing fibers are impregnated with thermoplastic resin (B). 
The instant invention recites first thermoplastic resin and second thermoplastic resin is made of polyester resin (Page 11, Ln 15-16; Page 15 Ln 25-28). Hideaki also discloses thermoplastic resin (A) and (B) are made of polyester resin (Page 9, Ln 29-36). Thus, the thermoplastic resins (A) and (B) would naturally has a limiting oxygen index of 30 or higher; and are miscible with each other and are mutually solubilized in one another. The benefit of doing so would have been to obtain stronger bond between the two layers. 
Regarding claim 2, Hideaki discloses wherein the continuous reinforcing fibers constituting the skin layer are carbon fibers (Page 9, Ln 16-18; Page 7, Ln 37-42). 
Regarding claims 3 and 4, Hideaki discloses wherein each of thermoplastic resin (A) and (B) is made of flame-retardant-containing polyester resin (Page 8 and 9). 
Regarding claim 5, Hideaki discloses wherein the multiplayer composite has a porosity (corresponding to void) content in a range from 30-80% (Page 6, Ln 28-33). 
Regarding claim 6, Hideaki disclose the core layer (4) has a void content twice or more as high as that of the skin layer (3) (Fig. 1). 
Regarding claim 7, Hideaki disclose the discontinuous reinforcing fibers in the core layer have a bending shape and are used to expand the multilayer composite (Page 21, Ln 21-25).
. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Argument 1: 
Hideaki teaches away to use the same resin for the skin layer and the core layer.
Response 1: 
The examiner respectfully disagrees. Hideaki discloses skin layer and core layer both can use same kind of thermoplastic resin (Page 9, Ln 29-32). The examiner could not find paragraph 00311 which apparently recites “among these resin, an epoxy resin is particularly preferred in terms of physical characteristics and heat resistance of the molded body” Even so, this paragraph discloses epoxy resin is particularly preferred not required. 
Argument 2: 
All the examples of Hideaki, sandwich structure includes polypropylene resin as thermoplastic resin (A) of a core layer and an epoxy resin as a resin (B) of skin layer. 

This does not take away from the fact that Hideaki discloses skin layer and core layer both can use same kind of thermoplastic resin (Page 9, Ln 29-32). 

Argument 3: Second, in Hideaki, a part of a resin forming the additional structure (C) presses the core layer of the sandwich structure to be deformed and is impregnated in the voids in the core layer, and as shown in Fig. 2, only the core layer is pressed to be deformed. That is, Hideaki does not intend to deform the skin layer. If as the resin (B) of the skin layer the thermoplastic resin solubilized with the thermoplastic resin (A) of the core layer is used, pressure of the resin forming the additional structure (C) to the core layer would lead to deform the skin layer simultaneously. Therefore, one skilled in the art would not have been motivated by Hideaki to obtain the sandwich structure in which matrix thermoplastic resins of the core layer and the skin layer are mutually solubilized with each other.

Response 3: 
The examiner respectfully disagrees. The presence of additional structure (C) does not take away from the fact that Hideaki discloses skin layer and core layer both can use same kind of thermoplastic resin (Page 9, Ln 29-32).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746